                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                      FORT MYERS DIVISION

JASON IFILL,

          Plaintiff,

v.                             Case No:   2:18-cv-713-FtM-29CM

UNITED STATES SUGAR CORP.,
INTERNATIONAL ASSOCIATION OF
MACHINISTS   AND   AEROSPACE
WORKERS, Local Lodge 57, T.
J. GRAHAM, individually, and
MARK OSBORN, individually,

          Defendants.



                        OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Partial Motion to Dismiss (Doc. #26) filed on December 19, 2018.

Plaintiff filed a Response and Cross Motion for Leave to Transfer

(Doc. #31) on January 2, 2019, and defendant filed a Response to

Plaintiff’s Cross-Motion to Transfer (Doc. #36) on January 16,

2019.   For the reasons set forth below, defendant’s motion to

dismiss is denied and plaintiff’s cross-motion is denied as moot.

                                  I.

     This case arises out of the 2016 termination of Plaintiff

Jason Ifill’s (Plaintiff) employment as a dump operator for United

States Sugar Corporation (U.S. Sugar).    According to the Complaint

(Doc. #1): In January of 2016, Plaintiff, an African-American,
worked as a dump operator for U.S. Sugar in Clewiston, Florida.

(Id. ¶ 18.)      In or about January of 2016, Plaintiff complained

that T. J. Graham (Graham), Plaintiff’s white supervisor, was

“gossiping” about Plaintiff’s divorce.1 (Id. ¶ 19.)         On January

25, 2016, Graham confronted Plaintiff about his complaint and

threatened to have Plaintiff fired if he filed a formal complaint

with Human Resources.     (Id. ¶¶ 20, 21.) After that confrontation,

Plaintiff informed Human Resources about Graham’s “intimidating

behavior” and expressed to Human Resources that “he did not feel

safe around” Graham.     (Id. ¶ 22.)

       On February 1, 2016, Human Resources requested a meeting with

Plaintiff. (Id. ¶ 23.) At the meeting, a group of four white

persons,     including   Graham,   questioned   Plaintiff   “about     his

divorce, whether he was resigning, and whether he was moving,” but

did not question Plaintiff about Graham’s behavior.         (Id. ¶¶ 23,

24.)       Human Resources also “informed [Plaintiff] that he was

eligible for three weeks of vacation and suggested that he take

[the full three weeks]” to de-escalate the situation. (Id. ¶ 25.)

       Plaintiff ultimately took the three weeks of vacation.        (Id.)

While on vacation, Plaintiff “received a letter, dated February 2

. . . informing him that he had been terminated.” (Id. ¶ 26.) The

letter asserted that Plaintiff was a “no-call, no-show employee


       It is unclear to the Court as to whom Plaintiff made this
       1

“complaint.”


                                    2
for three days prior” to the February 1, 2016 meeting. (Id.)                 On

October 27, 2016, Plaintiff filed a Charge of Discrimination

against     U.S.   Sugar   with   the     Equal     Employment      Opportunity

Commission (the EEOC), and on July 25, 2018, the EEOC issued

Plaintiff a right-to-sue letter.           (Id. ¶¶ 9, 10.)       This lawsuit

followed.

                                          II.

     Plaintiff     asserts   claims       against   U.S.    Sugar    for   race

discrimination in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. (Count I), race discrimination

in violation of the Florida Civil Rights Act of 1992, Fla. Stat.

§ 760.01 et seq. (Count II), and violation of 42 U.S.C. § 1981

(Count III).2 (Doc. #1, ¶¶ 28, 34, 36.)

     U.S. Sugar now moves to dismiss Count I.              Specifically, U.S.

Sugar argues that Count I should be dismissed as untimely because

Plaintiff failed to file his Complaint within 90 days of receiving

his right-to-sue letter from the EEOC.            The Court disagrees.

     Under Title VII, a complaint must be filed “within 90 days of

the claimant’s receipt of a right-to-sue letter from the EEOC.”

Williams v. Ga. Dept. of Def. Nat. Guard Headquarters, 147 F.

App’x. 134, 136 (11th Cir. 2005).          This 90-day limitations period



     2 Because this case involves multiple defendants, and since
U.S. Sugar has individually filed the instant motion to dismiss,
the Court only recounts the claims asserted against U.S. Sugar.


                                      3
begins to run “only upon actual receipt of the” EEOC right-to-sue

letter.   Zillyette v. Capital One Fin. Corp., 179 F.3d 1337, 1339

(11th Cir. 1999)(quotation and citation omitted). Where the actual

date of receipt is in dispute, the Eleventh Circuit “applie[s] a

presumption of three days for receipt by mail . . . .” Kerr v.

McDonald’s Corp., 427 F.3d 947, 953 n. 9 (11th Cir. 2005).

     Here, U.S. Sugar argues that Count I is time-barred because

the right-to-sue letter that the EEOC issued to Plaintiff was dated

July 25, 2018, and Plaintiff filed his Complaint 93 days later on

October 26, 2018.   July 25, 2018 is not the applicable start-date,

however, because the 90-day limitation period begins to run when

Plaintiff received the letter, not on the date the EEOC mailed it.

Zillyette, 179 F.3d at 1339.     Moreover, the Complaint does not

state when Plaintiff received the right-to-sue letter; it simply

alleges that Plaintiff filed the instant action within 90 days of

receiving the letter.   This general allegation is sufficient for

pleading purposes under Federal Rule of Civil Procedure 9(c).

     Because the date of receipt is in dispute, the Court applies

a three-day presumption of receipt.    Kerr, 427 F.3d at 953 n. 9.

In doing so, the presumptive date on which Plaintiff received his

right-to-sue letter is July 28, 2018, and Plaintiff therefore had

until October 26, 2018 to timely file his Title VII claim.   Thus,

at this early stage of the litigation, the Court finds that Count




                                 4
I is not time-barred because Plaintiff filed his Complaint on

October 26, 2018.

     The Court recognizes that Plaintiff appears to concede in his

Response that he filed the Complaint 91 days after he received the

right-to-sue letter.       Plaintiff asserts that, on the last day of

the 90-day limitations period, he mistakenly filed the instant

Complaint in the Southern District of Florida.                 Plaintiff states

that the Clerk’s office in the Southern District of Florida then

administratively dismissed the Complaint and terminated the case

for filing the Complaint in the wrong district court.                    Then, on

the 91st day (one        day late), Plaintiff alleges he filed the

Complaint currently before this Court.

     In support of his time-line of events, Plaintiff has attached

the following exhibits to his Response: declarations by him, his

counsel, and his counsel’s assistant, and he has also attached an

email   from    the   Southern   District       of   Florida   Clerk’s    Office.

Plaintiff      asserts   that    these       exhibits   demonstrate      that   he

initially filed his Complaint – albeit in the wrong district court

– within the 90-day limitations period.              Plaintiff further asserts

that the Clerk’s office in the Southern District of Florida

improperly terminated his case, and that equitable tolling should

therefore permit the untimely filing in this case.

     Because the Court’s review of a motion to dismiss is generally

limited “to a consideration of the pleadings and exhibits attached



                                         5
thereto,” the Court will not consider the attachments to, or the

newly alleged facts in, Plaintiff’s Response when analyzing the

instant motion to dismiss.      Kinsey v. MLH Fin. Servs., Inc., 509

F. App'x 852, 853 (11th Cir. 2013).        Whether the Clerk’s office in

the Southern District of Florida improperly terminated Plaintiff’s

original case, and whether equitable tolling thus applies in this

case, requires the Court to consider evidence beyond the scope of

the   Complaint.3   Such   an   analysis    is   appropriate   at   summary

judgment, not at the motion to dismiss stage.4

      Thus, for the reasons set forth supra, the Court finds that

Count I is not time-barred.        U.S. Sugar’s motion is therefore

denied.5




      Particularly, the Court must consider extrinsic evidence to
      3

determine why the Clerk’s office in the Southern District of
Florida terminated Plaintiff’s case. See e.g. 42 U.S.C. § 2000e–
5(f)(3)(A Title VII “action may be brought in any judicial district
in the State in which the unlawful employment practice is alleged
to have been committed.”).
      4While a plaintiff has the burden of establishing that he
filed his complaint within ninety days of receiving the EEOC's
right-to-sue letter, courts typically address this issue at
summary judgment. See Green v. Union Foundry Co., 281 F.3d 1229,
1233 (11th Cir. 2002); Zillyette, 179 F.3d at 1339; Kerr, 427 F.3d
at 948.
      5Included within Plaintiff’s Response is a Cross Motion for
Leave to Transfer. In the cross-motion, Plaintiff requests that,
if the Court finds Count I untimely, he be granted leave to
transfer his terminated case in the Southern District of Florida
to this Court. Because the Court finds Count I is not time-barred
as discussed supra, Plaintiff’s cross-motion is denied as moot.



                                   6
    Accordingly, it is now

    ORDERED:

    1.    Defendant’s Partial Motion to Dismiss (Doc. #26) is

DENIED.

    2.    Plaintiff’s Cross Motion for Leave to Transfer (Doc.

#31) is DENIED as moot.

    DONE AND ORDERED at Fort Myers, Florida, this   13th   day of

March, 2019.




Copies: Counsel of record




                               7
